                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION


IN RE:                                              Case Nos.:


LEAVE OF ABSENCE REQUEST                            l:18-cr-0055,D. Hall
KURT A. WORTHrNGTON                                 1:18-cv-OO 192, J. Hamm

June 3, 2019 and June 4, 2019;
June 10, 2019 through June 4, 2019;
June 24, 2019 through June 28, 2019;
July 10, 2019 through July 12, 2019; and
July 18, 2019 through July 19, 2019.


                                           ORDER


         Upon consideration of the Motion to Amend Order Granting Motion for Leave of Absence

filed by Kurt A. Worthington, attorney in the above-cited cases, it appears a typographical error

was made. Instead of June 10, 2019 through June 4, 2019, the amended dates should read June

10, 2019 through June 14, 2019. All other dates on the previously filed Order will remain the

same. Having consid^ed the Motion,same is hereby GRANTED.
       This        day of     ^             —     , 2019.




                                            J. R/U4DAL^ HALIifCHlEF JUDGE
                                            UNITLlffiTATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA
